WOODLEY, Presiding Judge.
Upon his plea of guilty before the court, appellant was sentenced to serve a term of not less than 2 years nor more than 3 years in the penitentiary for the offense of felony theft. Execution of the sentence was suspended and probation granted, one of the conditions being that he commit no offense against the laws of this state or any other state.
On November 17, 1962, the court granted motion to revoke said probation and ordered that the sentence be carried out.
The record contains no notice of appeal. However, the trial judge has forwarded to this court a petition for habeas corpus on behalf of the appellant and a “Summary of Facts” in which he recites that at the conclusion of the revocation hearing appellant’s counsel “gave oral notice of appeal” but he “subsequently withdrew from the case before the perfection of said appeal.”
Under such facts the appellant is entitled to have his notice of appeal entered of record.
In the absence of a notice of appeal entered of record, this Court has no jurisdiction to enter any order other than to dismiss the appeal. Art. 827 Vernon’s Ann. C.C.P.; Maynard v. State, 168 Tex.Cr.R. 638, 331 S.W.2d 63.
In view of the appellant’s right to have his notice of appeal so entered, and move to reinstate the appeal, we direct attention to the fact that the judgment entered upon the appellant’s plea of guilty, as it appears in the transcript, does not show any definite punishment assessed, though the sentence recites that 3 years was the punishment.
The appeal is dismissed.